DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 2018/0263689) in view of Cosman (US 9717552) and Subramaniam (US 2010/0211070)
Regarding claims 1 and 9, Govari teaches a system and method for body tissue ablation (abstract; the method is inherent through use of the system), the system comprising: a memory, which is configured to store a value of target amount of ablation energy needed to create a specified lesion in tissue in a body of a patient ([0031], [0041-0043]. Govari further teaches that that the system comprises a processor 46 to perform a multitude of algorithms including providing ablation power to a probe): an ablation probe (Fig. 1, 2, element 20), which is configured to make contact with tissue (Fig. 2); a generator (Fig. 1, element 55), which is configured to generate an ablation signal ([0041-0042]); and a processor, which is configured to control the generator and the ablation probe to apply the ablation signal to the tissue ([0031], [0041-0043]. Furthermore, Govari also teaches the ability to apply irrigation fluid directly to the tissue ([0034]; Fig. 2, element 80).
Govari does not teach the processor configured to apply the ablation signal to the tissue with the target amount of ablation energy during a smallest time duration permitted within a defined maximum-power constraint to achieve the specified lesion while monitoring tissue temperature and controlling irrigation. Govari also does not teach that ablation is terminated when reaching a preset period of time during which energy has been delivered to tissue. Cosman, in a similar field of endeavor, teaches the processor configured to apply the ablation signal to the tissue with the target amount of ablation energy during a smallest time duration permitted within a defined maximum-power constraint to achieve the specified lesion while monitoring tissue temperature 
Govari and Cosman do not teach wherein power is only modified when irrigation is insufficient to maintain a preset temperature range.	Subramaniam, in a similar field of endeavor, teaches wherein power is only modified when irrigation is insufficient to maintain a preset temperature range ([0023]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Govari and Cosman to where power is only modified when irrigation is insufficient to maintain a preset temperature range as taught by Subramaniam in order to ensure for the prevention of unwanted overheating of tissue, thus increasing the safety of the system and the method of using the system.
  Regarding claims 2 and 10, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above. Govari further teaches using the processor to apply irrigation fluid in a vicinity of the tissue (Abstract; Fig. 4, elements 94, 112); monitoring a temperature in the vicinity of the tissue ([0031]; Fig. 2, 4, elements 28, 94); and if the monitored temperature exceeds a defined maximum temperature limit, increasing a flow of the irrigation fluid (Fig. 4, elements 94, 112).
Regarding claims 3 and 11, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above. Govari further teaches if the monitored temperature exceeds the defined maximum-temperature limit but the flow of the irrigation fluid exceeds a defined maximum-flow limit, reducing a power of the ablation signal and extending the time duration of the ablation signal (Fig. 4, elements 94, 108, 110, 112, 114; no order is specified in this claim, so the broadest reasonable interpretation is used when analyzing. From element 94 to element 114, temperature is measured to be greater than the target temperature, irrigation flow rate is measured to be greater than the idle irrigation flow rate. In addition, if the power is not equal to the target power in 114, then this would require the method to go back to step 112 where power has already been reduced per steps 108 and 110. Power is defined to be energy per unit of time (i.e. Joule/second). When combined with Cosman and using the termination criteria of total energy delivered (Col. 71, lines 18-35), then ablation time would have to increase as less ablation energy would be transferred to the issue per second if the power was reduced, meaning the overall time taken to satisfy the energy requirement would increase. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention 
Regarding claims 4 and 12, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above. Govari and Subramaniam do not teach wherein the monitored temperature is the temperature of an electrode that delivers the ablation signal to the tissue. Cosman further teaches wherein the monitored temperature is the temperature of an electrode that delivers the ablation signal to the tissue (Col. 70-71, lines 62-15; Fig. 5, element 515). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Govari and Subramaniam to where the monitored temperature is the temperature of an electrode that delivers the ablation signal to the tissue as taught by Cosman in order to allow the user to monitor the temperature such that no overheating of tissue would occur.
Regarding claims 5 and 13, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above. Govari and Subramaniam do not teach wherein the processor is further configured to control the generator to extend a duration of ablation until the preset amount of ablation energy to be applied to the tissue is reached. Cosman further teaches wherein the processor is further configured to control the generator to extend a duration of ablation until the preset amount of ablation energy to be applied to the tissue is reached (Col. 43-44, lines 29-51; Fig. 5). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Govari and Subramaniam to 
Regarding claims 6 and 14, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above. Govari further teaches during application of the ablation signal: apply irrigation fluid in a vicinity of the tissue (Abstract; Fig. 4, elements 94, 112); monitor a temperature in the vicinity of the tissue ([0031]; Fig. 2, 4, elements 28, 94); and if the monitored temperature exceeds a defined maximum temperature limit, decrease a power of the ablation signal to keep the temperature at the maximum-temperature limit up to a given tolerance (Fig. 3, 4, elements 98, 108, 110). 
Regarding claims 7 and 15, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above. Govari further teaches wherein the processor is further configured to, during application of the ablation signal, if the power of the ablation signal is decreasing, increasing an irrigation flow to reduce the temperature below the maximum-temperature limit and subsequently increasing the power of the ablation signal to the maximum-power target ([0061-0067]; Fig. 4, elements 108, 110, 112, 114).
Regarding claims 8 and 16, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above. Govari and Subramaniam do not teach wherein the processor is further configured to, if the target amount of ablation energy is not met during the time duration permitted, stop the 
 
 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Applicant has provided some brief remarks about Cosman but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cosman does, as acknowledged by Applicant, disclose a preset time duration and additionally contemplates energy delivery amount as termination criteria. Ending the ablation at a time by definition finishes the lesion, and since the time is preset the resulting lesion size can also be considered 
It is recognized that receiving a rejection after an RCE using the same references can be inconvenient, and the previous Examiner is no longer responsible for this application, so in the interest of compact prosecution the following references are provided which show that the art recognizes that shorter procedures are desirable and that ending an ablation procedure based on a preset time and/or energy dose is known. A reference more specifically related to Applicant’s disclosed invention is also provided. The teachings of these references could be used instead of or in addition to Cosman.
Regarding the general teaching that shorter procedures are desirable, see paragraph [0054] of US 2005/0096712 to Abraham-Fuchs, paragraph [0009] of US 2005/0256522 to Francischelli and paragraph [0349] of US 2014/0128881 to Tyc.
Regarding the termination of a procedure occurring at the end of a predetermined amount of time or energy, see paragraph [0072] of US 2005/0101946 to Govari, paragraph [0049] of US 2007/0173813 to Odom and claim 14 of US 2013/0178738 to Martin.
Regarding the teaching to control power and time to create a lesion of a particular dimension in the smallest amount of time and within a maximum power constraint, see paragraphs [0084]-[0086] and figure 8 of US 2013/0317363 to Case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794